Citation Nr: 0428261	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-07 866	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
dental disability due to undiagnosed illness manifested by 
bleeding gums and tooth decay.

3.  Entitlement to a rating in excess of 10 percent for 
arthralgias of the hips.

4.  Entitlement to a rating in excess of 10 percent for 
chronic metatarsalgia and plantar fasciitis of the right 
foot.

5.  Entitlement to a rating in excess of 10 percent for 
chronic metatarsalgia and plantar fasciitis of the left foot.

6.  Entitlement to a rating in excess of 10 percent for chest 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to September 1973, from January 1974 to 
January 1977, and from November 1990 to June 1991.  He served 
in Southwest Asia from January 17, 1991, to May 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and August 2003 rating 
decisions by the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes the veteran's statements may be construed as 
raising claims for entitlement to service connection for 
tinnitus and right and left elbow disorders and entitlement 
to increased ratings for chronic obstructive pulmonary 
disease and a right forearm cyst.  These matters are referred 
to the RO for appropriate development.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to increased ratings for 
arthralgias of the hips, chronic metatarsalgia and plantar 
fasciitis of the feet, and chest pain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1998 decision the Board denied service 
connection for a dental disability due to undiagnosed illness 
manifested by bleeding gums and tooth decay, essentially 
based upon a finding that the disorders were due to the 
veteran's neglect of dental hygiene.

2.  Evidence added to the record since the September 1998 
determination includes no new evidence demonstrating a dental 
disability was incurred as a result of active service and 
thus does not bear directly and substantially upon the 
specific matter under consideration; the new evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for a dental disability 
due to undiagnosed illness manifested by bleeding gums and 
tooth decay may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA by correspondence dated in 
March 2002.  Regulations implementing the VCAA include a new 
definition of new and material evidence.  However, that 
provision applies only to petitions to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a September 1998 decision the Board denied service 
connection for a dental disability due to undiagnosed illness 
manifested by bleeding gums and tooth decay.  The evidence 
available at the time of that decision included a September 
1996 VA examiner's opinion that the disorders were most 
likely due to the veteran's neglect of dental hygiene.  The 
veteran did not appeal that decision and the determination 
has become final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  

The evidence added to the claims file since September 1998 
includes the veteran's statements in support, in essence, 
reiterating his prior claim.  No competent evidence 
indicating the veteran's dental disorders are due to reasons 
other than neglect have been provided.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 1998 Board decision is either cumulative or 
redundant of the evidence previously considered.  As the 
information provided in support of the application to reopen 
a claim for entitlement to VA benefits does not include new 
evidence which bears directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a dental disability due to undiagnosed illness 
manifested by bleeding gums and tooth decay is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
March 2002.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
veteran claims his bilateral hearing loss is a result of 
noise exposure during active service.  VA audiology 
examination in November 2003 recommended the veteran undergo 
examination by an ear, nose, and throat specialist to rule 
out autoimmune or retrocochlear pathology.  As this matter 
was not subsequently addressed upon specialist examination, 
the Board finds additional development is required prior to 
appellate review.

The veteran also contends that his service-connected 
arthralgias of the hips, chronic metatarsalgia and plantar 
fasciitis of the feet, and chest pain are more severely 
disabling than reflected by the present evaluations.  
Although the veteran underwent VA examination for these 
disorders in October 2000, the provided reports noted the 
veteran's claims file was not available for review.  It is 
significant to note that service connection was established 
on a presumptive basis in September 1997 for arthralgias of 
the hips, chronic metatarsalgia and plantar fasciitis of the 
right foot, and chest pain as a result of an undiagnosed 
illness.  As the veteran, in essence, claims these disorders 
are increasing in severity, the Board finds these examination 
findings approximately 4 years earlier are insufficient for 
an adequate determination.  The Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
an examination by an ear, nose, and 
throat specialist for an opinion as to 
whether it is as likely as not that any 
present hearing loss was incurred as a 
result of active service.  The examiner 
should be specifically requested to rule 
out autoimmune or retrocochlear 
pathology.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinions given 
and reconcile the opinions with the other 
evidence of record.  

2.  The veteran should be scheduled for 
appropriate examination(s) for opinions 
as to the current nature and severity of 
his service-connected arthralgias of the 
hips, chronic metatarsalgia and plantar 
fasciitis of the feet, and chest pain.  
The examiner(s) should be requested to 
identify all present symptom 
manifestations related to the service-
connected disabilities.  The claims 
folder must be available to, and reviewed 
by, the examiner(s).  The examiner(s) 
should provide a complete rationale for 
any opinions given and reconcile the 
opinions with the other evidence of 
record.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, considering all applicable laws 
and regulations.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



